Title: To James Madison from James Leander Cathcart, 23 June 1807
From: Cathcart, James Leander
To: Madison, James



Sir
Madeira June the 23rd: 1807

I have the honor to inform you that I arrived in Funchal roads on the 18th: inst: in 28 days from Washington & 24 from the Capes after a passage so very pleasant that we never handed out top galt: sails but once during the whole time
On my arrival I found that the Gentleman who was encharged with our affairs by the Governor had gone to another part of the Island upon a party of pleasure.  I therefore waited upon the Governor, was acknowledged by him, & my visit was return’d before he knew that I had arrived, which effectually put it out of his power to place any impediment in the way of my reception had he been so disposed & yesterday he deliver’d up the Books & seals of Office to my secretary, visited me & we are now very good friends.
I have nothing particular to communicate at present & continue with the most respectful esteem Sir Your Obnt. Servt.

James Lear Cathcart

